Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 and 4 to 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kajigaya et al (2005/0145165) in view of Hotta (2005/0284359)
The Kajigaya et al. reference teaches a method of producing a lithium niobate substrate, note entire reference. A lithium niobate crystal grown by the Czochralski process, the lithium niobate crystal is heat-treated at a temperature of from 300°C or more to less than 500°C in the state the lithium niobate crystal is buried in a powder constituted of at least one element selected from the group consisting of Al, Ti, Si, Ca, Mg and C (para 0015-1108). The crystal and powder is then heated to temperatures between 450°C to 500°C and treatment times of at least one hour ([0026]). The powder can be Aluminum.  The process is done in an atmosphere of an inert gas such as nitrogen gas or argon gas, or a vacuum ([0027]).
8 O cm or more to 1.0 x 1010 O cm or less (0016-0017, 0077 and claim 1), overlapping the instantly claimed range; and an iron concentration in the lithium niobate single crystal from 0.005 % by weight or more (50 ppm by mass) to not more than 1.00 % by weight or less (10000 ppm by mass) (0077). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the  Kajigaya et al. process by the teachings of the Hotta reference to treat a doped lithium niobate in order to produce a single crystal suitable as a saw filter and that will provide uniform bulk resistivity, and increased yield.  Further, since the process conditions and the material composition of the combined references are all within the claimed range, the variation of volume resistivity would inherently be similar and within the claimed range.
Regarding claims 4 and 6, the Kajigaya et al reference teaches heat treatments done in an inert atmosphere or vacuum, para 0027.
Regarding claims 5 and 7 to 9, the Kajigaya et al reference teaches heat treatment times of 1 hour or more, note examples.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kajigaya et al (2005/0145165) in view of Hotta (2005/0284359) and Imaeda et al (6129864)
The Kajigaya et al and Hotta references are relied on for the same reasons as stated, supra, and differ from the instant claim in the surface roughness Ra.  However, the Imaeda et al reference teaches 
			Response to Applicants’ Arguments
Applicant's arguments filed April 29, 2021 have been fully considered but they are not persuasive.
Applicants’ argument concerning the teachings of the Hotta reference is noted.  However, the Hotta reference teaches again and again it is referring to both lithium niobate and lithium tantalate.  This is even seen in the claims.   The reference is relied on solely to show that is well known in the art to dope lithium niobate with iron.  The reference teaches this in para 0077.  Para 0077 recites both LN and LT for doping with iron.  This teaching cannot be limited in scope to solely LT.  
Applicants’ argument concerning the Hotta and Miles references processes has been considered and not deemed persuasive.  The processes of both references are not an issue at hand. The Hotta reference does also teach doping LN with iron.   The instantly claimed process outside of the dopant is taught by the Kajigaya et al reference.  The fact that applicants have a different reason then shown in the art is not demonstrative of unobviousness.
Applicants’ argument concerning the invention is noted.  However, the prior art as combined need only teach the instant claims or render them obvious to one of ordinary skill in the art.  In the instant case, the references do in fact teach the treatment of lithium niobate under the same conditions as is claimed and hence, the results would inherently be expected to be similar.
Applicants’ argument concerning the combination of references is noted. However, the Kajigaya et al reference teaches the process as set forth in the claims, the annealing conditions and the powder to be used, aluminum.  The Hotta reference is merely relied on to show that it is well known and conventional in the art to dope lithium niobate crystals with iron, as the claimed levels and have the claimed resistivity 
The remaining claims are rejected for the reasons of record and that the rejection over claim 2 is maintained by the examiner.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M KUNEMUND whose telephone number is (571)272-1464.  The examiner can normally be reached on M-F 8:00 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 571-272-1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






RMK
/ROBERT M KUNEMUND/             Primary Examiner, Art Unit 1714